Name: 70/502/EEC: Commission Decision of 5 November 1970 amending the decision of 3 June 1970 authorizing the kingdom of the Netherlands to approve, for marketing purposes, seed of pseudotsuga menziesii ( mirb. ) franco and picea sitchensis trautv. and mey., satisfying less stringent conditions (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1970-11-17

 Avis juridique important|31970D050270/502/CEE: DÃ ©cision de la Commission, du 5 novembre 1970, modifiant la dÃ ©cision, du 3 juin 1970, autorisant le Royaume des Pays-Bas Ã admettre, Ã la commercialisation, des semences de pseudotsuga menziesii (mirb.) franco e de picea sitchensis trautv. et mey., soumises Ã des exigences (Le texte en langue nÃ ©erlandaise est le seul faisant foi.) Journal officiel n ° L 249 du 17/11/1970 p. 0029 - 0029++++ ( 1 ) JO N 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO N L 48 DU 26 . 2 . 1969 , P . 12 . ( 3 ) JO N L 131 DU 16 . 6 . 1970 , P . 17 . DECISION DE LA COMMISSION DU 5 NOVEMBRE 1970 MODIFIANT LA DECISION , DU 3 JUIN 1970 , AUTORISANT LE ROYAUME DES PAYS-BAS A ADMETTRE , A LA COMMERCIALISATION , DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO ET DE PICEA SITCHENSIS TRAUTV . ET MEY . , SOUMISES PA DES EXIGENCES REDUITES ( LE TEXTE EN LANGUE NEERLANDAISE EST LE SEUL FAISANT FOI ) ( 70/502/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LA DEMANDE PRESENTEE PAR LE ROYAUME DES PAYS-BAS , CONSIDERANT QUE LA DECISION DE LA COMMISSION DU 3 JUIN 1970 ( 3 ) AUTORISE LE ROYAUME DES PAYS-BAS A ADMETTRE A LA COMMERCIALISATION , SUR SON TERRITOIRE , DES SEMENCES DE PSEUDOTSUGA MENZIESII ET DE PICEA SITCHENSIS SOUMISES A DES EXIGENCES REDUITES AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1970 AU 30 JUIN 1971 DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) ET DANS LA COLOMBIE ( CANADA ) AINSI QUE LES PLANTS QUI EN SONT ISSUS ; CONSIDERANT TOUTEFOIS QUE LA RECOLTE AINSI ENVISAGEE N'EST PAS SATISFAISANTE ET QUE , DE CE FAIT , L'APPROVISIONNEMENT DES PAYS-BAS N'EST ASSURE QUE S'IL PEUT ETRE FAIT APPEL , EN PLUS , A DES SEMENCES DE RECOLTES ANTERIEURES ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LA DECISION DE LA COMMISSION , DU 3 JUIN 1970 , AUTORISANT LE ROYAUME DES PAYS-BAS A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ET DE PICEA SITCHENSIS , SOUMISES A DES EXIGENCES REDUITES EST MODIFIEE COMME SUIT : A L'ARTICLE 1ER PARAGRAPHE 1 , 1ER ET 2E TIRETS , LE MEMBRE DE PHRASE " AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1970 AU 30 JUIN 1971 " EST REMPLACE , CHAQUE FOIS , PAR LE TEXTE SUIVANT : " AYANT ETE RECOLTEES AVANT LE 30 JUIN 1971 " . ARTICLE 2 LE ROYAUME DES PAYS-BAS EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 5 NOVEMBRE 1970 . PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI